IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 157 EAL 2018
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
KARREM JOHNSON,                               :
                                              :
                    Petitioner                :


                                       ORDER



PER CURIAM

     AND NOW, this 20th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.